
	
		I
		111th CONGRESS
		2d Session
		H. R. 5650
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. Brady of Texas
			 (for himself, Mr. Ortiz,
			 Mr. Deutch,
			 Mr. Young of Florida,
			 Mr. Reichert,
			 Mr. Daniel E. Lungren of California,
			 Mr. Graves of Missouri,
			 Mrs. Blackburn,
			 Mr. Buchanan,
			 Mr. Scalise,
			 Mr. Olson,
			 Ms. Jenkins, and
			 Mrs. Capito) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To extend the National Flood Insurance Program to May 31,
		  2011.
	
	
		1.Extension of national flood
			 insurance program
			(a)Program
			 ExtensionSection 1319 of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4026) is amended by striking September 30, 2008
			 and inserting May 31, 2011.
			(b)FinancingSection
			 1309(a) of such Act (42 U.S.C. 4016(a)) is amended by striking September
			 30, 2008 and inserting May 31, 2011.
			(c)Effective
			 DateThe amendments made by this section shall be considered to
			 have taken effect on February 28, 2010.
			
